Case 1:20-cv-10394-WGY Document 10-3 Filed 01/15/21 Page 1 of 2




                         EXHIBIT C
        Case 1:20-cv-10394-WGY Document 10-3 Filed 01/15/21 Page 2 of 2
                                                Sublight Engineering PLLC
Hull 12 RF Exposure Assessment




                                   Figure 1 Google Earth View




                                   Figure 2 Google Street View

The nearest home has a wraparound porch, and a dormered attic or third floor. Distances and
angles between the proposed antenna installation and the nearest structure were measured


September 4, 2020                       www.sublight.net                           Page 2 of 12
